Citation Nr: 0123093	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder 
(claimed as pneumonia and stains in the lungs).










ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from 
December 1970 to May 1971 in the Army National Guard of 
Puerto Rico.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

Service connection for a respiratory disorder claimed as 
pneumonia and stains in the lungs was previously and finally 
denied by the RO in an April 1997 rating decision.  
Notwithstanding the RO's reopening of this claim on appeal, 
the Board has a legal duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim regardless of the RO's actions.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) ("it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated"); see also Marsh v. West, 11 Vet. App. 468 
(1998) (Board has the jurisdiction - indeed, the obligation - 
to assess its jurisdiction) and Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (Board cannot ignore "threshold" issue of 
new and material evidence).  Accordingly, this issue is 
addressed below.


FINDING OF FACT

Evidence associated with the claims folder since the prior 
denial in 1997 of service connection for a respiratory 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a respiratory 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).

Entitlement to service connection for a respiratory disorder 
(claimed as pneumonia and stains in the lungs) was previously 
and finally denied by the RO in an untimely appealed rating 
decision issued in April 1997.  That decision is final.  
38 U.S.C.A. § 7105(c) (West 1991).  Evidence submitted in 
connection with the present appeal included previously 
unavailable service separation medical examination report 
dated in April 1971, which showed history of treatment for 
pneumonia at Fort Jackson, South Carolina, and a sick call 
report dated in July 1973, which indicated that he was 
treated for "flu." For the past two days.  Based on these 
reports, read together with the balance of the evidence, the 
Board agrees with the RO's reopening of this claim, as under 
the more relaxed new and material standard set forth under 
Hodge and its progeny, it is clearly deserving of a merits-
level review of all the evidence at this time.  On this 
point, the Board must emphasis that the new-and-material-
evidence standard does not require the appellant to prove his 
claim; rather, evidence is new and material if it "bears 
directly and substantially upon the specific matter under 
consideration, . . . and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a).  In this case, the newly 
assembled evidence satisfies this regulatory criteria.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for a respiratory disorder.  
However, for the reasons set forth below in the REMAND 
section of this decision, further development of this claim 
is in order.


ORDER

To the extent of the finding that evidence submitted since 
the April 1997 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claim of 
service connection for a respiratory disorder, the appeal is 
granted.


REMAND

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations published by VA on August 29, 2001, 
which are effective from date of the enactment of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the requirements of the VCAA and 
implementing regulations published by VA in August 2001.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Specifically, the RO should implement procedures to obtain 
evidence and to have the appellant examined for compensation 
purposes to address the nature and etiology of any diagnosed 
disorder of the lungs based on a complete review of the 
evidence in the claims file.  In the Board's view, the record 
does not at this time contain sufficient medical evidence to 
decide this reopened claim.  38 U.S.C.A. § 5103A(d)(1) and 
(2), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform him that may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment, 
including self-treatment, for his 
respiratory disorder between the years 
1970 to the present.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  If he 
identifies medical treatment and provides 
specific dates, all VA records identified 
in this manner should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, after securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.

2.  In addition, the RO should send an 
inquiry to the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, for 
the purpose of requesting copies of any 
additional service medical and clinical 
records which correspond to treatment 
provided to the appellant of any kind 
(inpatient, outpatient, dispensary, field 
station, etc.) for his periods of active 
duty for training in the Army from 
December 1970 to May 1971.  The NPRC 
should be requested to proceed with all 
reasonable alternative-source searches 
that may be indicated by this request.  
Further, the RO itself should proceed 
with all reasonable follow-up referrals 
that may be indicated by this inquiry.  
Efforts to obtain these records should be 
documented and any records received in 
response to this request should be 
associated with the claims folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

4.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for an appropriate VA 
compensation examination to address the 
nature and etiology of the respiratory 
disorder for which service connection is 
being sought.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examining physician prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the physician should render 
an appropriate diagnosis and provide an 
opinion addressing whether it is at least 
as likely as not that any current 
disorder of the lungs was 
incurred/aggravated during the 
appellant's period of active duty 
military service.  The physician must 
fully consider the appellant's service 
medical records and all post service 
medical evidence, with the purpose of 
reconciling the chronological and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of the examination 
should thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.
5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
medical-opinion report to ensure that it 
is in compliance with the directives of 
this REMAND.

6.  Upon completion of the above, the RO 
should formally develop and readjudicate 
the issue on appeal, as listed on the 
title page.  The RO should address this 
claim after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled in accord with the VCAA.  
In addition, as noted above, the RO must 
readjudicate the claim on the merits as 
it has been reopened on the basis of new 
and material evidence and the VCAA has 
eliminated the concept of well-
groundedness.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should then allow the appellant an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


